Title: Notes on Debates, 26 February 1783
From: Madison, James
To: 


Wednesday Feby. 26.
Mr. Lee observed to Congress that it appeared from the Newspapers of the day that sundry enormities had been committed by the Refugees within the State of Delaware, as it was known that like enormities had been committed on the shores of the Chesapeak, notwithstanding the pacific professions of the Enemy; that it was probable however that if complaint were to be made to the British commander at N. York the practice would be restrained, He accordingly moved that a Committee might be appointed to take into consideration the means of restraining such practices. The motion was 2ded. by Mr. Peters. By Mr. Fitzimmons the motion was viewed as tending to a request of favors from Sr. Guy Carlton. It was apprehended by others that as Genl Washington & the Commanders of separate armies had been explicitly informed of the sense of Congress on this point, any fresh measures thereon might appear to be a censure on them; and that Congress cd. not ground any measure on the case in question; having no official information relative to it. The motion of Mr. Lee was negatived. But it appearing from the vote to be the desire of many members that some step might be taken by Congress, The motion of Mr. Madison & Mr. Mercer as it stands on the Journal was proposed and agreed to, as free from all objections.
A motion was made by Mr. Hamilton to give a brevet Comm[issi]on to Majr. Burnet aid to Genl. Greene & messenger of the evacuation of Charleston, of L. Colonel: There being six ays only the motion was lost. N. H. no. Mr. Lee & Mercer no.
No. X
1783. Feby. 26. Wednesday—(continued)—
The Committee consisting of Mr. Lee &c. to whom had been referred a motion of Mr. Hamilton recommending to the States to authorize Congress to make abatements in the retrospective apportionment by a valuation of land, in favor of States whose ability from year to year had been most impaired by the war: reported that it was inexpedient to agree to such motion because one State (Virga.) having disagreed to such a measure on a former recommendation of Congress, it was not probable that another recommendation would produce any effect; and because the difficulties of making such abatements were greater than the advantages expected from them.
Mr. Lee argued in favor of the report & the reasons on which it was grounded. The Eastern delegates were for leaving the matter open for future determination when an apportionment should be in question.
Mr. Madison said he thought that the principle of the motion was conformable to justice & within the spirit of the Confederation: according to which apportionmts ought [to] have been made from time to time throughout the war according to the existing wealth of each State. But that it would be improper to take up this case separately from other claims of equity which would be put in by other States: that the most likely mode of obtaining the concurrence of the States in any plan wd. be to comprehend in it the equitable interests of all of them; a comprehensive plan of that sort would be the only one that would cut off all sources of future controversy among the States: That as soon as the plan of revenue sd. be prepared for recommendation to the States it would be proper for Congs. to take into consideration & combine with it every object which might facilitate its progress, & form a complete provision for the tranquility of the U. States. The Question on Mr. Hamilton’s motion was postponed.
The letter from Mr. Morris requesting that the injunction of secresy might be withdrawn from his preceding letter signifying to Congress his purpose of resigning was committed to.
